PER CURIAM.
This is an interlocutory appeal from an order denying appellants’ motion to dismiss the complaint filed by appellee for a declaratory decree. Our examination of the complaint persuades us to the view that the complaint states sufficient facts entitling appellee to a declaration of its rights under the Statute involved in the case. For this reason we hold that the trial court did not commit error in refusing to dismiss it. Whether appellee is entitled to the relief prayed in her complaint had not yet been decided by the trial court and our affirmance of its action shall not be construed in any manner as an adjudication of the merits of the controversy alleged.
Interlocutory appeal dismissed.
WIGGINTON, C. J„ and CARROLL, DONALD K., and RAWLS, JJ., concur.